Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 1 of 9 Page ID #:50




   1   JILL WILLIAMS – State Bar No. 221793
       CAYLIN W. JONES – State Bar No. 327829
   2   CARPENTER, ROTHANS & DUMONT
       500 S. Grand Avenue, 19th Floor
   3   Los Angeles, CA 90071
       (213) 228-0400 / (213) 228-0401 [Fax]
   4   jwilliams@crdlaw.com / cjones@crdlaw.com
   5   Attorneys for Defendant,
       County of Los Angeles
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11   EDUARDO SANCHEZ, an individual, )            Case No.: 2:20-CV-00280 ODW
                                                )   (GJSx)
  12                Plaintiff,                  )
                                                )   NOTICE OF MOTION AND
  13         v.                                 )   MOTION FOR JUDGMENT ON
                                                )   THE PLEADINGS;
  14   COUNTY OF LOS ANGELES, a                 )   MEMORANDUM OF POINTS AND
       municipal corporation; PARKER            )   AUTHORITIES IN SUPPORT
  15   DRISCOLL, individually and in her        )   THEREOF
       capacity as a deputy sheriff for the Los )
  16   Angeles County Sheriff’s Department; )       FRCP 12(c)
       and DOES 1 through 10, inclusive,        )
  17   individually and in their official       )
       capacity as deputy sheriffs for the Los )    Date:     June 29, 2020
  18   Angeles County Sheriff’s Department, )       Time:     1:30 p.m.
                                                )   Courtroom: 5D
  19                Defendants.                 )
                                                )
  20                                            )
  21
  22         PLEASE TAKE NOTICE that on June 29, 2020, at 1:30 p.m., or as soon
  23   thereafter as counsel may be heard in Courtroom 5D of the United States District
  24   Court, Central District, located at 350 W. 1st Street, Los Angeles, California,
  25   Defendant County of Los Angeles, a public entity, will and hereby does move this
  26   court for judgment on the pleadings as to all claims brought by Plaintiff Eduardo
  27   Sanchez, where, pursuant to the holding of Heck v. Humphrey, 512 U.S. 477
  28   (1994), Sanchez’s criminal conviction in Los Angeles Superior Court case People
                                              -1-
                  NOTICE OF MOTION AND MOTION FOR JUDGMENT
                                    ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 2 of 9 Page ID #:51




   1   v. Eduardo Sanchez (case number MA075186) bars all of his claims in this
   2   lawsuit.
   3         Pursuant to Central District Local Rule 7-3, counsel for the defendant met
   4   and conferred with plaintiff’s counsel numerous times before the filing of this
   5   motion.
   6         This motion will be made and based on this Notice of Motion, the
   7   Memorandum of Points and Authorities, the pleadings and records on file with this
   8   court, the Request for Judicial Notice filed concurrently herewith, and upon such
   9   oral or documentary evidence as may be presented at the hearing of this motion.
  10
  11   DATED: June 1, 2020                CARPENTER, ROTHANS & DUMONT LLP
  12
                                                  /s/ Caylin W. Jones
  13                                    By: ___________________________________
                                            JILL WILLIAMS
  14
                                            CAYLIN W. JONES
  15                                        Attorneys for Defendant,
  16                                        County of Los Angeles

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                     -2-
                  NOTICE OF MOTION AND MOTION FOR JUDGMENT
                              ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 3 of 9 Page ID #:52




   1               MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3         This action arises out of the shooting of Plaintiff Eduardo Sanchez by Los
   4   Angeles County Sheriff’s Department Deputy Parker Driscoll on November 25,
   5   2018, after Sanchez attacked the deputy with a knife. Sanchez survived, and has
   6   since been convicted of assault with a deadly weapon on a police officer
   7   (California Penal Code section 245).
   8         That day, Deputy Driscoll responded to an assault with a deadly weapon
   9   call. Upon arrival at the scene, Deputy Driscoll was confronted by Plaintiff
  10   Sanchez, who was irate, holding a knife and threatening his neighbor. Deputy
  11   Driscoll instructed Sanchez to drop the weapon repeatedly. Sanchez diverted his
  12   attention from his neighbor to Deputy Driscoll and instead of complying with
  13   Deputy Driscoll’s commands, approached Deputy Driscoll with his knife
  14   screaming, “I am going after you motherfucker!” When Sanchez continued to
  15   ignore Deputy Driscoll’s commands to drop the knife and got in close proximity,
  16   Deputy Driscoll shot Sanchez.
  17         Afterwards, Sanchez was arrested and charged with three felony counts,
  18   including two counts of assault with a deadly weapon (pertaining to the neighbor)
  19   and one count of assault with a deadly weapon against a peace officer. On
  20   February 28, 2020, Sanchez pleaded no contest to, and was convicted of, violating
  21   Penal Code section 245(c), assault with a deadly weapon against a peace officer.
  22         All of Sanchez’s claims in this lawsuit are premised on the use of force by
  23   Deputy Driscoll. In light of Sanchez’s criminal conviction, all of the claims he
  24   asserts are barred and this action should be dismissed, pursuant to the doctrine
  25   established by the Supreme Court in Heck v. Humphrey, 512 U.S. 477 (1994).
  26   II.   APPLICABLE LEGAL STANDARD
  27         A motion for judgment on the pleadings serves the same function as a
  28   motion to dismiss but, is made after the close of pleadings. See Westlands Water
                                               -3-
                  NOTICE OF MOTION AND MOTION FOR JUDGMENT
                                    ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 4 of 9 Page ID #:53




   1   Dist. v. U.S., Dept. of Interior, Bureau of Reclamation, 805 F.Supp. 1503 (E.D.
   2   Cal. 1992), aff’d 10 F.3d 667; Enron Oil Trading & Trans. Co. v. Walbrook Ins.
   3   Co., Ltd., 132 F.3d 526, 529 (9th Cir.1997); United States v. In re Seizure of One
   4   Blue Nissan Skyline Auto., & One Red Nissan Skyline, 683 F.Supp.2d 1087, 1089
   5   (C.D. Cal. 2010).
   6         Federal Rule of Civil Procedure 12(b) authorizes a motion to dismiss a claim
   7   where a complaint fails to state facts sufficient to support a claim upon which relief
   8   can be granted or where a court lacks jurisdiction over a matter. FED. R. CIV. P.
   9   12(b)(1), (2), (6). A motion to dismiss under Rule 12(b)(6) is proper where there
  10   is either a “lack of a cognizable legal theory” or “the absence of sufficient facts
  11   alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dept., 901
  12   F.2d 696, 699 (9th Cir. 1988); Weisbuch v. County of Los Angeles, 119 F.3d 778,
  13   783 (9th Cir. 1997). Whether an action is barred by the Supreme Court’s holding
  14   in Heck may be properly resolved by way of a motion for judgment on the
  15   pleadings. See, e.g., Beets v. County of Los Angeles, 669 F.3d 1038 (9th Cir.
  16   2012); Garber v. City of Los Angeles Gen. Servs. Dep’t, 509 F. App’x 667 (9th
  17   Cir. 2013); Lozano v. City of San Pablo, No. 14-CV-00898-KAW, 2014 WL
  18   4386151, at 4 (N.D. Cal. Sept. 4, 2014).
  19         Furthermore, when ruling on a motion for judgment on the pleadings, a
  20   court may consider “documents attached to the complaint, documents incorporated
  21   by reference in the complaint, or matters of judicial notice – without converting the
  22   motion . . . into a motion for summary judgment.” United States v. Ritchie, 342
  23   F.3d 903, 908 (9th Cir. 2003); see also Heliotrope Gen., Inc. v. Ford Motor Co.,
  24   189 F.3d 971, 981 n. 18 (9th Cir.1999). Judicial notice may be taken of facts “not
  25   subject to reasonable dispute” because they are either “(1) generally known within
  26   the territorial jurisdiction of the trial court or (2) capable of accurate and ready
  27   determination by resort to sources whose accuracy cannot reasonably be
  28   questioned.” FED. R. EVID. 201. Facts that may be judicially noticed include
                                             -4-
                  NOTICE OF MOTION AND MOTION FOR JUDGMENT
                                    ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 5 of 9 Page ID #:54




   1   matters of public record or of documents whose contents are alleged in the
   2   complaint and whose authenticity is not questioned. See Lee v. City of L.A., 250
   3   F.3d 668, 688-89 (9th Cir.2001).
   4          Here, as demonstrated by the Felony Complaint filed in the criminal action
   5   against Plaintiff Sanchez and the docket sheet in that criminal case, all of the
   6   claims asserted by Sanchez are barred by Heck.
   7   III.   THIS ENTIRE ACTION IS BARRED BY THE DOCTRINE SET
   8          FORTH BY THE SUPREME COURT IN HECK v. HUMPHREY.
   9          As a result of Sanchez’s conduct on November 25, 2018, that precipitated
  10   the shooting, Sanchez was arrested for and charged with numerous felony counts,
  11   including assault with a deadly weapon on a peace officer. See RJN, Ex. “A”
  12   (Criminal Compl., Los Angeles County Sup. Ct. #MA07186). On February 28,
  13   2020, Sanchez pleaded nolo contendere to violating Penal Code section 245(c),
  14   assault with a deadly weapon on a peace officer (i.e. Parker Driscoll) and was
  15   convicted of that charge. See RJN, Ex. “B” (Criminal conviction of Eduardo
  16   Sanchez). Because Sanchez’s conviction has not been reversed, expunged,
  17   declared invalid or called into question, each of his claims is barred by the doctrine
  18   established by the Supreme Court in Heck v. Humphrey, supra, 512 U.S. 477.
  19          In Heck, the Supreme Court held:
  20          In order to recover damages for allegedly unconstitutional conviction
  21          or imprisonment, or for other harm caused by actions whose
  22          unlawfulness would render a conviction or sentence invalid, a Section
  23          1983 plaintiff must prove that the conviction or sentence has been
  24          reversed on direct appeal, expunged by executive order, declared
  25          invalid by a state tribunal . . . or called into question by a federal
  26          court’s issuance of a writ of habeas corpus . . . A claim for damages
  27          bearing that relationship to a conviction or sentence that has not been
  28          so invalidated is not cognizable under Section 1983.
                                                -5-
                   NOTICE OF MOTION AND MOTION FOR JUDGMENT
                                      ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 6 of 9 Page ID #:55




   1   Id. at 486-87 (emphasis in original). This doctrine bars not only the plaintiff’s
   2   claims under 42 U.S.C. § 1983, but all of his related state-tort claims as well. See
   3   Hooper v. Cnty. of San Diego, 629 F.3d 1127, 1134 (9th Cir. 2011); Susag v. City
   4   of Lake Forest, 94 Cal.App.4th 1401 (2002).
   5         In the context of a prisoner’s malicious prosecution claim, in Heck, the
   6   Court explained the rationale underlying its holding:
   7         This requirement “avoids parallel litigation over the issues of
   8         probable cause and guilt . . . and it precludes the possibility of the
   9         claimant [ sic] succeeding in the tort action after having been
  10         convicted in the underlying criminal prosecution, in contravention of
  11         a strong judicial policy against the creation of two conflicting
  12         resolutions arising out of the same or identical transaction.”
  13         [Citation.] Furthermore, “to permit a convicted criminal defendant to
  14         proceed with a malicious prosecution claim would permit a collateral
  15         attack on the conviction through the vehicle of a civil suit.”
  16         [Citation.] This Court has long expressed similar concerns for finality
  17         and consistency and has generally declined to expand opportunities
  18         for collateral attack, [citations]. We think the hoary principle that
  19         civil tort actions are not appropriate vehicles for challenging the
  20         validity of outstanding criminal judgments applies to § 1983 damages
  21         actions that necessarily require the plaintiff to prove the unlawfulness
  22         of his conviction or confinement, just as it has always applied to
  23         actions for malicious prosecution.
  24   Heck, 512 U.S. at 484-86. Allowing Sanchez to proceed with this lawsuit would
  25   run afoul of the fundamental holding of Heck, where his claims in the lawsuit are,
  26   essentially, a collateral attack on his criminal conviction.
  27         Plaintiff Sanchez’s claims can generally be divided into two categories: (1)
  28   the use of force; and (2) municipal liability. As will be set forth below, Sanchez’s
                                                -6-
                   NOTICE OF MOTION AND MOTION FOR JUDGMENT
                                     ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 7 of 9 Page ID #:56




   1   criminal convictions preclude him from asserting his claim of excessive force.
   2   Furthermore, because the success of the municipal liability claims is dependent on
   3   the success of the other claims, these claims, too, are foreclosed by Sanchez’s
   4   criminal conviction.
   5         A.     Excessive Force (Claims 1, 2, 4, 5, 6 and 7)
   6         In his first claim, Sanchez alleges that the Deputy Driscoll used excessive
   7   force against him in violation of his Fourth Amendment rights. See Sanchez
   8   Compl., ¶ 28. In his second claim, Sanchez alleges that “as a result of
   9   [defendants’] misconduct defendants are liable for plaintiff’s physical, mental and
  10   emotional injuries, either because they were integral participants in the excessive
  11   force or because they failed to intervene to prevent these violations.” Id. at ¶ 40. In
  12   the fourth claim, Sanchez asserts a violation of Civil Code section 52.1, alleging
  13   that as a result of the shooting, Deputy Driscoll interfered with his constitutional
  14   rights. Id. at ¶ 50. In the fifth claim, Sanchez alleges that Deputy Driscoll battered
  15   him by touching him (shooting him) without his consent. Id. at ¶ 56-7. In the
  16   sixth claim, Sanchez alleges that Deputy Driscoll’s “outrageous and intentional
  17   conduct caused Sanchez to suffer physical injury, emotional distress, pain and
  18   suffering.” Id. at ¶ 60-66. Finally, in the seventh claim for negligence, Sanchez
  19   alleges that Deputy Driscoll breached a duty when he used deadly force against
  20   him. Id. at ¶ 70.
  21         Each of these claims is premised on an allegation that Deputy Driscoll used
  22   excessive force against Sanchez, and each is foreclosed by Sanchez’s conviction
  23   for violating Penal Code section 245 (c). This statute provides that, “Any person
  24   who commits an assault with a deadly weapon or instrument, other than a firearm,
  25   or by any means likely to produce great bodily injury upon the person of a peace
  26   officer or firefighter, and who knows or reasonably should know that the victim is
  27   a peace officer or firefighter engaged in the performance of his or her duties, when
  28   the peace officer or firefighter is engaged in the performance of his or her duties,
                                                 -7-
                   NOTICE OF MOTION AND MOTION FOR JUDGMENT
                                       ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 8 of 9 Page ID #:57




   1   shall be punished by imprisonment in the state prison for three, four, or five years.”
   2   CAL. PENAL CODE § 242(c). In order for Sanchez to have been convicted of
   3   violating section 242(c), it must have been established that: (1) Sanchez engaged in
   4   an act with a deadly weapon (2) Sanchez acted willfully; (3) when Sanchez acted,
   5   he was aware of facts that would lead a reasonable person to realize his act would
   6   directly and probably result in the application of force to someone; (4) he had the
   7   present ability to apply force likely to produce great bodily injury and (5) the
   8   person assaulted was lawfully preforming his duties as a peace officer and
   9   Sanchez knew, or reasonable should have known, that the person assaulted was a
  10   peace officer preforming his duties. See CAL CRIM MODEL JURY INSTR. 860.
  11         With regard to the fifth element, a police officer is not lawfully performing
  12   his duties if he uses unreasonable or excessive force on the individual at the time
  13   the defendant’s conduct. See id.; People v. Olguin, 119 Cal.App.3d 39 (1981);
  14   People v. White, 101 Cal.App.3d 161, 164 (1980). Therefore, implicit within a
  15   conviction for violating Penal Code section 245(c) is a finding that Deputy
  16   Driscoll did not use unreasonable or excessive force.
  17         Sanchez has not alleged, and cannot allege that his conviction has been
  18   reversed, expunged or otherwise called into question. Therefore, he cannot
  19   maintain this action because, implicit within the conviction, was a finding that
  20   Deputy Driscoll did not use excessive force against him. If Sanchez were to
  21   prevail in this case by convincing the Court or a jury that the force used against
  22   him was excessive, “two conflicting resolutions arising out of the same or identical
  23   transaction” (Heck, 512 U.S. at 484) would result: the very thing Heck bars.
  24         B.     Municipal Liability (Claim 3)
  25         With regard to Sanchez’s third claim, this claim is entitled “Section 1983;
  26   Monell Claim”, the City’s liability under this claims hinges on the individual
  27   deputy’s liability and, as such, because the claims against Deputy Driscoll are
  28   barred by Heck, so, too, are the claims against the County.
                                                -8-
                  NOTICE OF MOTION AND MOTION FOR JUDGMENT
                                      ON THE PLEADINGS
Case 2:20-cv-00280-ODW-GJS Document 16 Filed 06/01/20 Page 9 of 9 Page ID #:58




   1         To succeed on a Monell claim, the plaintiff must establish that: (1) the
   2   deputy acted under color of law; (2) the actions of the deputy deprived the plaintiff
   3   of his particular rights under the United States Constitution; and (3) the deputy
   4   acted pursuant to an expressly adopted official policy or a longstanding practice or
   5   custom of the City. See 9th CIR. MODEL JURY INSTR. 9.4; Oviatt v. Pearce, 954
   6   F.2d 1470, 1474 (9th Cir. 1992). Because Plaintiff Sanchez’s criminal convictions
   7   preclude him from asserting any claim that Deputy Driscoll violated his
   8   constitutional rights, he would not be able to establish the second element of a
   9   Monell claim. Thus, this claim, too, is barred by the Heck doctrine.
  10   IV.   CONCLUSION
  11         Based upon the foregoing, the defendants respectfully request that this Court
  12   grant the instant Motion for Judgment on the Pleadings in its entirety and dismiss
  13   Plaintiff Sanchez’s action, with prejudice.
  14
  15   DATED: June 1, 2020                CARPENTER, ROTHANS & DUMONT LLP
  16
                                                  /s/ Caylin W. Jones
  17                                    By: ___________________________________
                                            JILL WILLIAMS
  18
                                            CAYLIN W. JONES
  19                                        Attorneys for Defendant,
                                            County of Los Angeles
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                      -9-
                   NOTICE OF MOTION AND MOTION FOR JUDGMENT
                               ON THE PLEADINGS
